Exhibit 10.2

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

By and between

 

EPIX MEDICAL, INC.

 

And

 

DR. MARTIN R. PRINCE

 

Dated as of November 17, 2003

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT, dated as of November 17, 2003, is by and between EPIX MEDICAL,
INC. (the “Company”), a Delaware corporation with its principal offices at 71
Rogers Street, Cambridge, Massachusetts 02142, and Dr. Martin R. Prince, an
individual residing at the address set forth in the IP Agreement (as defined
below) (“the Purchaser”).

 

WHEREAS the Company and the Purchaser are entering into an Intellectual Property
Agreement (the “IP Agreement”) dated as of the date hereof, and the IP Agreement
contemplates that the parties hereto shall enter into this Stock Purchase
Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in the IP Agreement and this Stock Purchase Agreement, the parties agree as
follows:

 


SECTION 1.                                DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN, UNLESS OTHERWISE DEFINED HEREIN, SHALL HAVE THE MEANINGS GIVEN TO THEM
IN THE IP AGREEMENT.


 


SECTION 2.                                AUTHORIZATION OF SALE OF THE SHARES. 
THE BOARD OF DIRECTORS OF THE COMPANY HAS AUTHORIZED THE ISSUANCE AND SALE TO
THE PURCHASER OF 132,000 SHARES (EACH, A “SHARE” AND, COLLECTIVELY, THE
“SHARES”) OF COMMON STOCK, $.01 PAR VALUE PER SHARE (“COMMON STOCK”), OF THE
COMPANY.


 


SECTION 3.                                AGREEMENT TO SELL AND PURCHASE THE
SHARES.  THE COMPANY HEREBY AGREES TO ISSUE AND SELL TO THE PURCHASER AT THE
CLOSING (AS DEFINED IN SECTION 4 HEREOF), UPON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, THE SHARES FOR THE CONSIDERATION SET FORTH IN THE IP
AGREEMENT, INCLUDING THE DISCHARGES, RELEASES, PROMISES AND COVENANTS NOT TO SUE
CONTAINED THEREIN (THE “EQUITY CONSIDERATION”). THE AGGREGATE PURCHASE PRICE FOR
THE SHARES SHALL BE THE EQUITY CONSIDERATION, AND NO FURTHER CONSIDERATION SHALL
BE DUE OR PAYABLE UNDER THIS AGREEMENT.


 


SECTION 4.                                DELIVERY OF THE SHARES AT THE
CLOSING.  (A)  THE COMPANY SHALL DELIVER TO PURCHASER ON JANUARY 2, 2004 (THE
“CLOSING”) THE SHARES (AS APPROPRIATELY ADJUSTED FOR ANY STOCK SPLIT, STOCK
DIVIDEND, COMBINATION OF SHARES, RECAPITALIZATION OR OTHER SIMILAR EVENT THAT
OCCURS AFTER THE DATE OF THIS AGREEMENT BUT BEFORE THE CLOSING) AND, TO THE
EXTENT TAX REPORTING IS REQUIRED, SHALL REPORT THE DELIVERY OF THE SHARES TO THE
PURCHASER AS TAXABLE FOR THE TAXABLE YEAR 2004.  NOTWITHSTANDING THE FOREGOING,
IF A CHANGE OF CONTROL SHALL OCCUR AFTER THE DATE OF THIS AGREEMENT BUT BEFORE
THE CLOSING, THE COMPANY SHALL DELIVER THE SHARES TO THE PURCHASER AT LEAST

 

2

--------------------------------------------------------------------------------


 


TWO (2) BUSINESS DAYS PRIOR TO SUCH CHANGE OF CONTROL, IN WHICH CASE SUCH
ACCELERATED DATE SHALL BE THE CLOSING.  FOR THE PURPOSE OF THIS AGREEMENT A
CHANGE OF CONTROL SHALL MEAN (I) THE OCCURRENCE OF A MERGER OR CONSOLIDATION OF
THE COMPANY, OTHER THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE
VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REMAIN OUTSTANDING AND TO REPRESENT AT LEAST 50% OF THE TOTAL
VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH
SURVIVING ENTITY OR PARENT OF SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY
AFTER SUCH MERGER OR CONSOLIDATION, OR (II) THE APPROVAL BY THE STOCKHOLDERS OF
THE COMPANY OF AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


(B)                                 AT THE CLOSING THE COMPANY SHALL DELIVER TO
PURCHASER ONE OR MORE STOCK CERTIFICATES, PURSUANT TO THE PURCHASER’S REASONABLE
REQUEST.  EACH SUCH CERTIFICATE SHALL BE REGISTERED IN THE NAME OF THE
PURCHASER.  THE COMPANY’S OBLIGATION TO ISSUE AND DELIVER THE SHARES AT THE
CLOSING SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS, WHICH MAY BE WAIVED BY THE
COMPANY:  (I) THE REPRESENTATIONS AND WARRANTIES MADE BY THE PURCHASER HEREIN
SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE DATE OF
THIS STOCK PURCHASE AGREEMENT AND (II) THE COMPANY SHALL HAVE RECEIVED A
CERTIFICATE EXECUTED BY THE PURCHASER CERTIFYING AS TO THE SAME.  THE
PURCHASER’S OBLIGATION TO PURCHASE THE SHARES SHALL BE SUBJECT TO THE
FULFILLMENT OF THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE WAIVED BY THE
PURCHASER: (I) THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY HEREIN
SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE DATE OF
THIS STOCK PURCHASE AGREEMENT, AND (II) THE PURCHASER SHALL HAVE RECEIVED A
CERTIFICATE EXECUTED BY AN OFFICER OF THE COMPANY CERTIFYING AS TO THE SAME.


 


SECTION 5.                                REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY HEREBY REPRESENTS AND WARRANTS TO THE PURCHASER AS
FOLLOWS:

 


5.1                                 ORGANIZATION.  THE COMPANY IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE.  THE COMPANY HAS FULL CORPORATE POWER AND AUTHORITY TO OWN,
OPERATE AND OCCUPY ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY
CONDUCTED AND IS REGISTERED OR QUALIFIED TO DO BUSINESS AND IN GOOD STANDING IN
EACH JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTY OR TRANSACTS BUSINESS AND
WHERE THE FAILURE TO BE SO REGISTERED OR QUALIFIED WOULD HAVE A MATERIAL ADVERSE
EFFECT UPON THE RESULTS OF

 

3

--------------------------------------------------------------------------------


 

operations or its business.

 


5.2                                 DUE AUTHORIZATION.  THE COMPANY HAS ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS STOCK PURCHASE AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.  THIS STOCK PURCHASE AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY, AND CONSTITUTES A VALID AND BINDING
OBLIGATION OF, THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS RIGHTS TO INDEMNITY AND CONTRIBUTION MAY BE LIMITED BY
STATE, FEDERAL OR FOREIGN LAWS OR THE PUBLIC POLICY UNDERLYING SUCH LAWS, EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ AND CONTRACTING
PARTIES’ RIGHTS GENERALLY, AND EXCEPT AS ENFORCEABILITY MAY BE SUBJECT TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


5.3                                 NO MATERIAL ADVERSE CHANGE.  SUBSEQUENT TO
THE LAST DAY OF THE FISCAL QUARTER COVERED BY THE MOST RECENT QUARTERLY REPORT
ON FORM 10-Q FILED BY THE COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”), OTHER THAN THE IP AGREEMENT, THE COMPANY HAS NOT INCURRED ANY
MATERIAL LIABILITIES OR OBLIGATIONS, DIRECT OR CONTINGENT, OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS, AND THERE HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE
IN ITS CONDITION (IN EACH CASE, FINANCIAL OR OTHER), RESULTS OF OPERATIONS OR
BUSINESS.


 


5.4                                 CAPITALIZATION.  AS OF OCTOBER 31, 2003, THE
COMPANY HAD A TOTAL AUTHORIZED CAPITALIZATION CONSISTING OF (I) 40,000,000
SHARES OF COMMON STOCK, OF WHICH 22,033,754 SHARES WERE OUTSTANDING, AND (II)
1,000,000 SHARES OF PREFERRED STOCK, $.01 PAR VALUE PER SHARE, OF WHICH NO
SHARES WERE OUTSTANDING.  AS OF OCTOBER 31, 2003, THE COMPANY HAS RESERVED
3,830,956 SHARES OF COMMON STOCK FOR ISSUANCE UPON THE EXERCISE OF OUTSTANDING
STOCK OPTIONS, 919,454 SHARES FOR ISSUANCE UPON THE EXERCISE OF STOCK OPTIONS
AVAILABLE FOR FUTURE GRANT UNDER THE COMPANY’S STOCK OPTION PLANS, AND 59,720
SHARES OF COMMON STOCK FOR PURCHASE UNDER THE COMPANY’S EMPLOYEE STOCK PURCHASE
PLAN.  EXCEPT AS SET FORTH ABOVE, (I) NO SHARES OF CAPITAL STOCK OR OTHER VOTING
SECURITIES OF THE COMPANY ARE ISSUED, RESERVED FOR ISSUANCE OR OUTSTANDING, AND
(II) THERE ARE NO OUTSTANDING SUBSCRIPTIONS, OPTIONS, WARRANTS, CONVERTIBLE OR
EXCHANGEABLE SECURITIES OR OTHER RIGHTS GRANTED TO OR BY THE COMPANY TO PURCHASE
SHARES OF

 

4

--------------------------------------------------------------------------------


 

Common Stock or other securities of the Company and as of the date hereof, there
are no commitments, plans or arrangements to issue any shares of Common Stock or
any security convertible into or exchangeable for Common Stock.  The outstanding
shares of capital stock of the Company have been duly and validly issued and are
fully paid and nonassessable.  The Shares have been duly authorized and, when
issued pursuant to the terms of this Stock Purchase Agreement, will be validly
issued, fully paid and nonassessable and free and clear of all pledges, liens
and encumbrances (other than pledges, liens or encumbrances created by
Purchaser).


 


5.5                                 NO CONFLICTS; CONSENTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT WILL NOT CONFLICT WITH OR CONSTITUTE
A BREACH OF, OR DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN, CHARGE OR ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF THE COMPANY PURSUANT
TO, ANY CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT, DEED, TRUST, NOTE, LEASE,
SUBLEASE, VOTING AGREEMENT, VOTING TRUST OR OTHER INSTRUMENT OR AGREEMENT TO
WHICH THE COMPANY IS A PARTY OR BY WHICH IT MAY BE BOUND, OR TO WHICH ANY OF THE
PROPERTY OR ASSETS OF THE COMPANY IS SUBJECT, AND WILL NOT TRIGGER ANTI-DILUTION
RIGHTS OR OTHER RIGHTS TO ACQUIRE ADDITIONAL EQUITY SECURITIES OF THE COMPANY,
NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE ARTICLES
OF INCORPORATION OR BYLAWS OF THE COMPANY OR ANY APPLICABLE STATUTE, LAW, RULE,
REGULATION, ORDINANCE, DECISION, DIRECTIVE OR ORDER.  NO CONSENT, APPROVAL,
AUTHORIZATION OR ORDER OF, OR FILING OR REGISTRATION WITH, ANY COURT OR
GOVERNMENTAL AGENCY OR BODY IS REQUIRED FOR THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY THE COMPANY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN SUCH AS HAVE BEEN MADE OR OBTAINED.


 


5.6                                 NO ACTIONS. THERE IS NO ACTION, SUIT OR
PROCEEDING BEFORE OR BY ANY COURT OR GOVERNMENTAL AGENCY OR BODY, DOMESTIC OR
FOREIGN, NOW PENDING, OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, WHICH
SEEKS TO PREVENT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR WOULD
OTHERWISE REASONABLY BE EXPECTED TO IMPAIR THE ABILITY OF THE COMPANY TO PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


5.7                                 SECURITIES AND EXCHANGE COMMISSION FILINGS. 
THE COMPANY HAS TIMELY FILED WITH THE SEC ALL DOCUMENTS REQUIRED TO BE FILED BY
THE COMPANY UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”).  THE FOLLOWING DOCUMENTS, AS OF THEIR

 

5

--------------------------------------------------------------------------------


 

respective filing dates, did not contain any untrue statement of material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading:


 

(I)                                     THE COMPANY’S ANNUAL REPORT ON FORM 10-K
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2002;

 

(II)                                  THE COMPANY’S QUARTERLY REPORTS ON FORM
10-Q FOR THE FISCAL QUARTERS ENDED MARCH 31, 2003, JUNE 30, 2003 AND SEPTEMBER
30, 2003;

 

(III)                               THE COMPANY’S PROXY STATEMENT FOR ITS 2003
ANNUAL MEETING OF STOCKHOLDERS;

 

(IV)                              THE COMPANY’S PROSPECTUS SUPPLEMENT (TO
PROSPECTUS DATED JANUARY 15, 2003) DATED AUGUST 7, 2003 FILED PURSUANT TO RULE
424(B)(5) PROMULGATED UNDER THE SECURITIES ACT; AND

 

(V)                                 ALL OTHER DOCUMENTS, IF ANY, FILED BY THE
COMPANY WITH THE COMMISSION SINCE JUNE 30, 2003 PURSUANT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT.

 


5.8                                 TRANSFER TAXES.  ALL STOCK TRANSFER OR OTHER
TAXES (OTHER THAN INCOME TAXES) THAT ARE REQUIRED TO BE PAID IN CONNECTION WITH
THE SALE AND TRANSFER OF THE SHARES TO THE PURCHASER UNDER THIS AGREEMENT (I) IN
THE COMMONWEALTH OF MASSACHUSETTS WILL BE, OR WILL HAVE BEEN, FULLY PAID OR
PROVIDED FOR BY THE COMPANY AND (II) IN THE STATE OF MICHIGAN WILL BE, OR WILL
HAVE BEEN, FULLY PAID OR PROVIDED FOR BY THE PURCHASER.


 


5.9                                 INVESTMENT COMPANY.  THE COMPANY IS NOT AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


SECTION 6.                                REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER.


 


6.1                                 PURCHASE OF SHARES.  THE PURCHASER HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS: (I) THE PURCHASER HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE MANAGEMENT OF THE
COMPANY REGARDING THE COMPANY, ITS BUSINESS AND THE

 

6

--------------------------------------------------------------------------------


 

terms and conditions of the offering of the Shares and (ii) the Purchaser
acknowledges that it can bear the economic risk of this investment and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of his investment in the Shares.


 


6.2                                 FURTHER REPRESENTATIONS BY THE PURCHASER. 
THE PURCHASER FURTHER REPRESENTS THAT HE HAS SATISFIED HIMSELF AS TO THE
OBSERVANCE IN ALL MATERIAL RESPECTS OF THE LAWS OF THE STATE OF MICHIGAN THAT
ARE REQUIRED TO BE COMPLIED WITH BY HIM IN CONNECTION WITH (I) THE LEGAL
REQUIREMENTS OF THE STATE OF MICHIGAN FOR THE ACQUISITION OF THE SHARES, (II)
ANY FOREIGN EXCHANGE RESTRICTIONS IMPOSED BY THE STATE OF MICHIGAN APPLICABLE TO
SUCH ACQUISITION, (III) ANY GOVERNMENTAL OR OTHER CONSENTS OF THE STATE OF
MICHIGAN REQUIRED TO BE OBTAINED, AND (IV) THE INCOME TAX AND OTHER TAX
CONSEQUENCES, IF ANY, WHICH MAY BE RELEVANT TO THE ACQUISITION, HOLDING,
REDEMPTION, SALE OR TRANSFER OF THE SHARES.  THE PURCHASER FURTHER REPRESENTS
THAT HE (I) IS NOT A MINOR, (II) HAS THE LEGAL CAPACITY TO EXECUTE THIS STOCK
PURCHASE AGREEMENT AND HAS DONE SO WILLINGLY AND VOLUNTARILY, (III) HAS SOUGHT
AND RECEIVED THE ADVICE OF COUNSEL IN ALL MATTERS PERTAINING TO THIS STOCK
PURCHASE AGREEMENT AND (IV) HAS DULY EXECUTED AND DELIVERED THIS STOCK PURCHASE
AGREEMENT, WHICH CONSTITUTES A VALID AND BINDING OBLIGATION OF, THE PURCHASER
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS RIGHTS TO INDEMNITY AND
CONTRIBUTION MAY BE LIMITED BY STATE, FEDERAL OR FOREIGN LAWS OR THE PUBLIC
POLICY UNDERLYING SUCH LAWS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING CREDITORS’ AND CONTRACTING PARTIES’ RIGHTS GENERALLY, AND EXCEPT AS
ENFORCEABILITY MAY BE SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 7.                                ADDITIONAL AGREEMENTS.


 


7.1                                 PROSPECTUS SUPPLEMENT.  THE COMPANY HEREBY
COVENANTS AND AGREES THAT:


 


(A)                                  THE SHARES SHALL BE ISSUED PURSUANT TO THE
COMPANY’S REGISTRATION STATEMENT ON FORM S-3 (FILE NO. 333-84566) DECLARED
EFFECTIVE BY THE SEC ON JANUARY 15, 2003 (THE “INITIAL REGISTRATION STATEMENT”);


 


(B)                                 AS OF THE DATE HEREOF, NO STOP ORDER
SUSPENDING THE EFFECTIVENESS OF THE

 

7

--------------------------------------------------------------------------------


 

Initial Registration Statement or any post-effective amendment thereto has been
issued and no proceeding for that purpose has been initiated by the SEC;


 


(C)                                  NOT LATER THAN THE SECOND BUSINESS DAY
FOLLOWING THE DATE HEREOF, THE COMPANY SHALL FILE WITH THE SEC, A PROSPECTUS
SUPPLEMENT PURSUANT TO RULE 424(B) (THE “PROSPECTUS SUPPLEMENT”);


 


(D)                                 THE SHARES ARE LISTED ON THE NASDAQ NATIONAL
MARKET PURSUANT TO A NOTIFICATION FORM FOR THE LISTING OF ADDITIONAL SHARES,
WHICH HAS BEEN PREVIOUSLY FILED WITH NASDAQ BY THE COMPANY; AND


 


(E)                                  THE COMPANY SHALL BEAR ALL EXPENSES IN
CONNECTION WITH THE AUTHORIZATION, ISSUANCE, SALE, PREPARATION AND DELIVERY OF
THE SHARES, INCLUDING THE FILING OF THE PROSPECTUS SUPPLEMENT.


 


SECTION 8.                                SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND AGREEMENTS; INDEMNIFICATION.


 


8.1                                 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
AGREEMENTS.  NOTWITHSTANDING ANY INVESTIGATION MADE BY ANY PARTY TO THIS STOCK
PURCHASE AGREEMENT, ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES
MADE BY THE COMPANY AND THE PURCHASER HEREIN SHALL SURVIVE THE EXECUTION HEREOF,
THE DELIVERY TO THE PURCHASER OF THE SHARES BEING PURCHASED AND THE PAYMENT
THEREFOR.


 


8.2                                 INDEMNIFICATION BY THE COMPANY.  (A) THE
COMPANY HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD THE PURCHASER HARMLESS FROM
AND AGAINST ANY DAMAGES, LIABILITIES, LOSSES AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) THAT ARE ACTUALLY SUSTAINED BY THE PURCHASER AS A
RESULT OF OR BASED UPON A MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY OR
AGREEMENT OF THE COMPANY IN THIS STOCK PURCHASE AGREEMENT, OR BY REASON OF ANY
CLAIM, ACTION OR PROCEEDING ASSERTED OR ARISING OUT OF A MATERIAL BREACH OF ANY
SUCH REPRESENTATION, WARRANTY OR AGREEMENT.


 


(B)                                 THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS
THE PURCHASER AGAINST ALL CLAIMS, LOSSES, EXPENSES, DAMAGES AND LIABILITIES (OR
ACTIONS IN RESPECT THEREOF) INSOFAR AS SUCH CLAIMS, LOSSES, EXPENSES, DAMAGES
AND LIABILITIES (OR ACTION IN RESPECT THEREOF) ARISE OUT OF OR ARE

 

8

--------------------------------------------------------------------------------


 

based on any untrue statement or alleged untrue statement of a material fact
contained in any registration statement that relates to the issuance of the
Shares, including financial statements and schedules and all other documents
filed as a part thereof or incorporated by reference therein (the “Registration
Statement”) or the Prospectus Supplement, or any amendment or supplement to the
Registration Statement or Prospectus Supplement, or arise out of or are based on
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Purchaser for any reasonable legal and any other expenses
incurred in connection with investigating, defending or settling any such claim,
loss, damage, liability or action; provided that the Company will not be liable
in any such case to the extent that any such claim, loss, damage or liability
(or actions in respect thereof) arises out of or is based on any untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by the Purchaser specifically for use therein.  For the purpose of
this Section 8.2, the term “Registration Statement” shall also include any
preliminary or final prospectus included in or relating to the Registration
Statement or any supplement or amendment to the Registration Statement or
preliminary or final prospectus.


 


8.3                                 INDEMNIFICATION BY THE PURCHASER.  (A) THE
PURCHASER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD THE COMPANY AND ITS
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY, THE “COMPANY
INDEMNITEES”) HARMLESS FROM AND AGAINST ANY DAMAGES, LIABILITIES, LOSSES AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) WHICH ARE ACTUALLY
SUSTAINED BY THE COMPANY INDEMNITEES AS A RESULT OF OR BASED UPON A MATERIAL
BREACH OF ANY REPRESENTATION, WARRANTY OR AGREEMENT OF THE PURCHASER IN THIS
STOCK PURCHASE AGREEMENT, OR BY REASON OF ANY CLAIM, ACTION OR PROCEEDING
ASSERTED OR ARISING OUT OF A MATERIAL BREACH OF ANY SUCH REPRESENTATION,
WARRANTY OR AGREEMENT.


 


(B)                                 THE PURCHASER WILL INDEMNIFY THE COMPANY AND
EACH OF ITS DIRECTORS AND OFFICERS AND EACH PERSON WHO CONTROLS THE COMPANY
AGAINST ALL CLAIMS, LOSSES, EXPENSES, DAMAGES AND LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) INSOFAR AS SUCH CLAIMS, LOSSES, EXPENSES, DAMAGES AND
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED ON ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
PROSPECTUS SUPPLEMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO OR BASED ON ANY
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A

 

9

--------------------------------------------------------------------------------


 

material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse each such person for any reasonable
legal and any other expenses incurred in connection with investigating,
defending or settling any such claim, loss, damage, liability or action, in each
case to the extent, but only to the extent, that such untrue statement or
omission or alleged untrue statement or omission is made in such Prospectus
Supplement or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by the Purchaser
specifically for use therein; provided that in no event shall any indemnity
under this Section 8.3 exceed the net proceeds received by the Purchaser from
the sales of Shares pursuant to such Registration Statement or Prospectus.


 


8.4                                 CONTRIBUTION.  IN ORDER TO PROVIDE FOR JUST
AND EQUITABLE CONTRIBUTION IN ANY CASE IN WHICH ANY PERSON EXERCISING RIGHTS
UNDER THIS SECTION 8 MAKES A CLAIM FOR INDEMNIFICATION, BUT IT IS JUDICIALLY
DETERMINED (BY THE ENTRY OF A FINAL JUDGMENT OR DECREE BY A COURT OF COMPETENT
JURISDICTION AND THE EXPIRATION OF TIME TO APPEAL OR THE DENIAL OF THE LAST
RIGHT OF APPEAL) THAT SUCH INDEMNIFICATION MAY NOT BE ENFORCED IN SUCH CASE
NOTWITHSTANDING THE FACT THAT THIS SECTION 8 PROVIDES FOR INDEMNIFICATION IN
SUCH CASE, THEN, THE COMPANY AND THE PURCHASER WILL CONTRIBUTE TO THE AGGREGATE
LOSSES, CLAIMS, EXPENSES, DAMAGES OR LIABILITIES TO WHICH THEY MAY BE SUBJECT
(AFTER CONTRIBUTION FROM OTHERS) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT
THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND OF THE PURCHASER ON THE
OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH
LOSSES, CLAIMS, EXPENSES, DAMAGES OR LIABILITIES, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND
OF THE PURCHASER ON THE OTHER SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE COMPANY ON THE ONE HAND OR BY THE PURCHASER ON THE OTHER, AND
EACH PARTY’S RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY
TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION; PROVIDED, HOWEVER, THAT, IN
ANY SUCH CASE, NO PERSON OR ENTITY GUILTY OF FRAUDULENT MISREPRESENTATION
(WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT) WILL BE ENTITLED TO
CONTRIBUTION FROM ANY PERSON OR ENTITY WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.  NOTWITHSTANDING ANY PROVISION OF THIS SECTION 8.4 TO THE
CONTRARY, IN NO EVENT SHALL ANY AMOUNT REQUIRED TO BE CONTRIBUTED BY THE
PURCHASER EXCEED THE NET PROCEEDS RECEIVED BY THE PURCHASER FROM THE SALES OF
SHARES PURSUANT TO THE REGISTRATION STATEMENT OR PROSPECTUS SUPPLEMENT WHICH

 

10

--------------------------------------------------------------------------------


 

contained such untrue or alleged untrue statement of a material fact or omitted
or allegedly omitted to state a material fact.


 


8.5                                 INDEMNIFICATION PROCEDURES.  EACH PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 8 (THE “INDEMNIFIED PARTY”) SHALL
GIVE NOTICE TO THE PARTY REQUIRED TO PROVIDE INDEMNIFICATION (THE “INDEMNIFYING
PARTY”) PROMPTLY AFTER SUCH INDEMNIFIED PARTY HAS ACTUAL KNOWLEDGE OF ANY CLAIM
AS TO WHICH INDEMNITY MAY BE SOUGHT, AND SHALL PERMIT THE INDEMNIFYING PARTY TO
ASSUME THE DEFENSE OF ANY SUCH CLAIM OR ANY LITIGATION RESULTING THEREFROM;
PROVIDED THAT COUNSEL FOR THE INDEMNIFYING PARTY WHO SHALL CONDUCT THE DEFENSE
OF SUCH CLAIM OR LITIGATION SHALL BE APPROVED BY THE INDEMNIFIED PARTY (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), AND THE INDEMNIFIED PARTY MAY
PARTICIPATE IN SUCH DEFENSE AT SUCH PARTY’S EXPENSE; PROVIDED, FURTHER, THAT THE
FAILURE OF ANY INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT
RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER, EXCEPT TO THE
EXTENT SUCH FAILURE RESULTED IN ACTUAL DETRIMENT TO THE INDEMNIFYING PARTY. 
NOTWITHSTANDING THE FOREGOING, IF THE DEFENDANTS IN ANY SUCH CLAIM OR LITIGATION
INCLUDE BOTH THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY, AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT
BETWEEN THE POSITIONS OF THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY IN
CONDUCTING THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION OR THAT THERE MAY BE
LEGAL DEFENSES AVAILABLE TO THE INDEMNIFIED PARTY THAT ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT, AT THE INDEMNIFYING PARTY’S EXPENSE, TO SELECT SEPARATE
COUNSEL TO ASSUME SUCH LEGAL DEFENSES AND TO OTHERWISE PARTICIPATE IN THE
DEFENSE OF SUCH ACTION ON THE INDEMNIFIED PARTY’S BEHALF.  NO INDEMNIFYING
PARTY, IN THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION, SHALL, EXCEPT WITH THE
CONSENT OF EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER
INTO ANY SETTLEMENT THAT DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE
GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM
ALL LIABILITY IN RESPECT OF SUCH CLAIM OR LITIGATION.


 


SECTION 9.                                NO FEE.  THE PARTIES HERETO HEREBY
REPRESENT THAT THERE ARE NO BROKERS OR FINDERS ENTITLED TO COMPENSATION IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 10.                          NOTICES.  ALL NOTICES, REQUESTS, CONSENTS
AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING, SHALL BE ADDRESSED TO
THE RECEIVING PARTY’S ADDRESS SET FORTH BELOW

 

11

--------------------------------------------------------------------------------


 

or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) made by facsimile transmission, (iii) sent
by overnight courier, or (iv) sent by registered or certified mail, return
receipt requested, postage prepaid:

 

if to the Company, to:

EPIX Medical, Inc.

71 Rogers Street

Cambridge, Massachusetts 02142

Tel: (617) 250-6000

Fax: (617) 250-6031

Attention:  Chief Executive Officer

 

 

with a copy to:

William T. Whelan, Esq.

Mintz, Levin, Cohn, Ferris,

Glovsky and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Tel: (617) 542-6000

Fax: (617) 542-2241

 

 

if to the Purchaser, to:

Dr. Martin R. Prince

At the address set forth

in the IP Agreement

 

with a copy to:

Neil A. Steinberg, Esq.

Steinberg & Whitt, LLP

2665 Marine Way, Suite 1150

Mountain View, California

Tel: (650) 968-8079

Fax: (650) 968-8102

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by facsimile transmission, at the time that receipt thereof has
been acknowledged by electronic confirmation or otherwise, (iii) if sent by
overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iv) if sent by registered or certified
mail, on the 5th business day following the day such mailing is made.

 


SECTION 11.                          CHANGES.  ANY TERM OF THIS STOCK PURCHASE
AGREEMENT MAY BE AMENDED OR

 

12

--------------------------------------------------------------------------------


 

compliance therewith waived with the written consent of the parties hereto.


 


SECTION 12.                          ASSIGNMENT.  THE RIGHTS AND OBLIGATIONS
UNDER THIS STOCK PURCHASE AGREEMENT MAY NOT BE ASSIGNED BY ANY PARTY HERETO
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  ANY ASSIGNEE OF THE
RIGHTS AND OBLIGATIONS UNDER THIS STOCK PURCHASE AGREEMENT PURSUANT TO THIS
SECTION 12 SHALL AGREE TO BE BOUND BY THE TERMS AND CONDITIONS CONTAINED IN THIS
STOCK PURCHASE AGREEMENT.


 


SECTION 13.                          BENEFIT.  ALL STATEMENTS, REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS IN THIS STOCK PURCHASE AGREEMENT SHALL BE
BINDING ON, AND INURE TO THE BENEFIT OF, THE RESPECTIVE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  OTHER THAN SECTIONS 8.2 AND 8.3
HEREOF, NOTHING HEREIN SHALL BE CONSTRUED TO CREATE ANY RIGHTS OR OBLIGATIONS
EXCEPT AMONG THE PARTIES HERETO, AND NO PERSON OR ENTITY SHALL BE REGARDED AS A
THIRD-PARTY BENEFICIARY OF THIS STOCK PURCHASE AGREEMENT.


 


SECTION 14.                          EXPENSES.  EACH OF THE PARTIES HERETO SHALL
PAY ITS OWN FEES AND EXPENSES (INCLUDING THE FEES OF ANY ATTORNEYS, ACCOUNTANTS,
APPRAISERS OR OTHERS ENGAGED BY SUCH PARTY) IN CONNECTION WITH THIS STOCK
PURCHASE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ARE CONSUMMATED.


 


SECTION 15.                          HEADINGS.  THE HEADINGS OF THE VARIOUS
SECTIONS OF THIS STOCK PURCHASE AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT BE DEEMED TO BE PART HEREOF.


 


SECTION 16.                          SEVERABILITY.  IN CASE ANY PROVISION
CONTAINED IN THIS STOCK PURCHASE AGREEMENT SHOULD BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.


 


SECTION 17.                          GOVERNING LAW.  THIS STOCK PURCHASE
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW.

 

13

--------------------------------------------------------------------------------


 


SECTION 18.                          COUNTERPARTS.  THIS STOCK PURCHASE
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE
INSTRUMENT, AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN
SIGNED BY EACH PARTY HERETO AND DELIVERED TO THE OTHER PARTIES.

 

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Stock Purchase
Agreement as of the 17th day of November 2003.

 

 

 

EPIX MEDICAL, INC.

 

 

 

By:

/s/ Peyton J. Marshall

 

 

Name:

Peyton J. Marshall

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin R. Prince

 

 

 

Martin R. Prince

 

 

15

--------------------------------------------------------------------------------